     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 1 of 7 Page ID #:24




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   RICHARD LEE THOMAS,                          )   No. 5:21-cv-00246-CJC-JDE
                                                  )
12                     Petitioner,                )
                                                  )   ORDER TO SHOW CAUSE
13                       v.                       )
                                                  )   WHY THE PETITION
14   PEOPLE OF THE STATE OF                       )   SHOULD NOT BE
                                                  )   DISMISSED
     CALIFORNIA,                                  )
15                                                )
                       Respondent.                )
16
17
18
19                                           I.
20                                   INTRODUCTION
21         On February 5, 2021, Petitioner Richard Lee Thomas (“Petitioner”) filed
22   a habeas petition pursuant to 28 U.S.C. § 2254, challenging his 2017
23   conviction in Riverside County Superior Court. Dkt. 1 (“Petition” or “Pet.”).
24   The Court has reviewed the Petition consistent with its authority under Rule 4
25   of the Rules Governing Section 2254 Cases in the United States District Courts
26   (“Habeas Rules”) and finds that the Petition suffers from at least four defects.
27   The Court therefore orders Petitioner to show cause why this action should not
28   be dismissed.
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 2 of 7 Page ID #:25




 1                                              II.
 2                               PETITIONER’S CLAIMS
 3         1.     “Ineffective assistance of counsel” for “neglect[ing] to inform
 4   [Petitioner] of rights to contest a decision by judge during imposition of
 5   sentencing.” Pet. at 7 (CM/ECF pagination).
 6         2.     “Ineffective assistance of counsel” for “misinform[ing] [Petitioner]
 7   of critical details involving [his] rights to contest case, specifically in regards to
 8   severity of the nature of said charges.” Pet. at 7-8.
 9         3.     “Errors of law” occurred when “[e]xpert witness testimony’s
10   request to introduce factors corroborating diagnoses of mental health disorder
11   denied. Credibility of expert witness impaired in direct relation to denial of
12   request.” Pet. at 8.
13         4.     There was insufficient evidence to support Petitioner’s convictions
14   and “in order to sentence accordingly, the court is required to accurately
15   reweigh factual, conclusive material evidential proof beyond a shadow of a
16   doubt.” Pet. at 8.
17                                              III.
18                                      DISCUSSION
19         Pursuant to Rule 4 of the Habeas Rules, the Court must review the
20   Petition and, if it plainly appears from the Petition and any attached exhibits
21   that Petitioner is not entitled to relief, the Court must dismiss the Petition.
22   Here, the Petition appears subject to dismissal for at least four reasons: (1)
23   Petitioner asserts vague, conclusory claims; (2) Petitioner has not exhausted his
24   state court remedies; (3) Petitioner has named the wrong respondent; and (4)
25   Petitioner failed to pay the filing fee.
26         First, Petitioner has not clearly set forth the grounds upon which he
27   seeks relief. In Grounds One and Two, Petitioner purports to assert claims of
28   ineffective assistance of counsel based on trial counsel’s failure to notify him of

                                                 2
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 3 of 7 Page ID #:26




 1   his right to contest “a decision by judge during imposition of sentencing”
 2   (Ground One) and the severity of the charges (Ground Two). See Pet. at 7-8.
 3   However, Petitioner does not provide any basis for contesting either, let alone
 4   shown he was prejudiced by the failure of his counsel to so advise him. In
 5   Ground Four, Petitioner purports to assert an insufficiency of the evidence
 6   claim, but does not explain why the evidence was insufficient. Instead, he
 7   argues “in order to sentence accordingly, the court is required to accurately
 8   reweigh” evidence. Id. at 8. Again, however, he provides no explanation
 9   regarding this contention. Petitioner was tried by a jury (see Pet. at 2); thus, it
10   is unclear whether Petitioner is referring to the jury’s guilty verdict or
11   something else. The state habeas petition attached to the Petition does not
12   provide clarification on these grounds for relief.
13         Habeas petitions must be “printed, typewritten or legibly handwritten”
14   and signed under penalty of perjury. Habeas Rules, Rule 2(c). Habeas Rules
15   2(c) and 4 require a statement of all grounds for relief and the facts supporting
16   each ground; the petition should state facts that point to a real possibility of
17   constitutional error and show the relationship of the facts to the claim. Habeas
18   Rule 4, Advisory Committee Notes to 1976 Adoption; Mayle v. Felix, 545
19   U.S. 644, 655 (2005); O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990)
20   (as amended) (quoting Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977)).
21   Allegations in a petition that are vague, conclusory, palpably incredible, or
22   unsupported by a statement of specific facts, are insufficient to warrant relief,
23   and are subject to summary dismissal. See, e.g., Jones v. Gomez, 66 F.3d 199,
24   204-05 (9th Cir. 1995); James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994). Here, the
25   Petition falls far short of the minimal clarity required to proceed.
26         Second, under 28 U.S.C. § 2254(b), federal habeas relief may not be
27   granted unless Petitioner has exhausted the remedies available in state courts
28   or an exception to the exhaustion requirement applies. Exhaustion requires

                                              3
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 4 of 7 Page ID #:27




 1   that the petitioner’s claims be fairly presented to the state courts and be
 2   disposed of on the merits by the highest court of the state. James, 24 F.3d at
 3   24; Carothers v. Rhay, 594 F.2d 225, 228 (9th Cir. 1979); see also Libberton v.
 4   Ryan, 583 F.3d 1147, 1164 (9th Cir. 2009). A claim has not been fairly
 5   presented to a state court unless the petitioner has described both the operative
 6   facts and the federal legal theory on which the claim is based. See Duncan v.
 7   Henry, 513 U.S. 364, 365-66 (1995) (per curiam); Picard v. Connor, 404 U.S.
 8   270, 275-78 (1971); Greenway v. Schriro, 653 F.3d 790, 801 (9th Cir. 2011). As
 9   a matter of comity, a federal court will not entertain a habeas corpus petition
10   unless the petitioner has exhausted the available state judicial remedies on
11   every ground presented in the petition. See Rose v. Lundy, 455 U.S. 509, 518-
12   22 (1982). Petitioner has the burden of demonstrating that he has exhausted his
13   available state remedies. See, e.g., Williams v. Craven, 460 F.2d 1253, 1254
14   (9th Cir. 1972) (per curiam).
15         Here, although Petitioner checked the boxes on the form habeas petition
16   indicating that he has exhausted all four grounds for relief, based on the state
17   court records available electronically as well as Petitioner’s answers to other
18   questions on the form habeas petition, it appears that one or more of
19   Petitioner’s claims are unexhausted. For Ground Two, Petitioner asserts he
20   raised this ground for relief in a habeas petition to the California Supreme
21   Court, while he claims he raised Grounds Three and Four in a habeas petition
22   and in a petition for review to the state supreme court. Pet. at 8. However,
23   elsewhere in the Petition, Petitioner indicates he did not file any habeas
24   petitions in the state supreme court. See id. at 5. This is confirmed by a review
25   of the state supreme court’s online docket, which reflects that Petitioner has
26   not sought habeas relief in the California Supreme Court. See Appellate Courts
27   Case Information at https://appellatecases.courtinfo.ca.gov. Pursuant to Fed.
28   R. Evid. 201, the Court takes judicial notice of these state records available

                                              4
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 5 of 7 Page ID #:28




 1   electronically. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002); United
 2   States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
 3   244, 248 (9th Cir. 1992). Petitioner appears to concede Ground Two is
 4   unexhausted as he listed this claim in response to a question on the form
 5   habeas petition asking him to identify any grounds for relief that were not
 6   previously presented to the California Supreme Court. Pet. at 9. With respect
 7   to Grounds Three and Four, as noted, Petitioner claims he also raised these
 8   claims in his petition for review. Petitioner did not attach a copy of his petition
 9   for review, but he listed the grounds raised in his Petition. Based on this list,
10   only Ground One appears to potentially correspond to one of the five grounds
11   for relief purportedly raised in Petitioner’s petition for review. See Pet. at 5.
12   Thus, it appears one or more of Petitioner’s claims are unexhausted, rendering
13   the Petition “mixed” and subject to dismissal.
14         Third, typically, the proper respondent for a habeas petition is the
15   warden of the facility in which the petitioner is incarcerated. See Stanley v.
16   Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994) (as amended); see also
17   Habeas Rule 2(a) (“If the petitioner is currently in custody under a state-court
18   judgment, the petition must name as respondent the state officer who has
19   custody.”). The Ninth Circuit has held the failure to name the correct
20   respondent destroys personal jurisdiction. See Ortiz-Sandoval v. Gomez, 81
21   F.3d 891, 894 (9th Cir. 1996) (as amended); Stanley, 21 F.3d at 360. Here,
22   Petitioner purports to name the People of the State of California, not the
23   warden of the facility where he is incarcerated.
24         Fourth, Petitioner did not pay the $5 filing fee for a federal habeas
25   petition (see 28 U.S.C. § 1914(a)) and did not alternatively file a completed
26   application to proceed without prepayment of the filing fee (“IFP
27   Application”) as required by 28 U.S.C. § 1915. The IFP Application filed with
28   the Petition was not signed by the authorized officer at the institution where he

                                               5
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 6 of 7 Page ID #:29




 1   is incarcerated, and did not include a certified copy of Petitioner’s prisoner
 2   trust account or institutional equivalent for the six months immediately
 3   preceding the filing of the Petition as required by statute. 28 U.S.C.
 4   § 1915(a)(2). As a result, the IFP Application is incomplete and cannot be
 5   granted. The Clerk is directed to send Petitioner a form IFP Application by a
 6   person in custody, which Petitioner is required to prepare in full, and obtain
 7   any necessary information and certification from staff at the facility where he is
 8   incarcerated if he wishes to proceed without prepayment of the filing fee.
 9                                          IV.
10                                   CONCLUSION
11         For the foregoing reasons, the Petition is subject to dismissal. Petitioner
12   is ORDERED TO SHOW CAUSE, in writing, by no later than thirty (30)
13   days from the date of this Order, why this action should not be dismissed
14   under Habeas Rule 4 for the reasons stated above. To the extent Petitioner
15   contends he has exhausted his state court remedies, Petitioner is directed to
16   provide information regarding his efforts to exhaust his claims in the state
17   courts, and attach copies of any documents establishing that his claims are
18   indeed exhausted.
19         Alternatively, Petitioner may file an amended petition within thirty (30)
20   days of the date of this Order to attempt to cure the above-referenced defects.
21   The Clerk is directed to send Petitioner a blank copy of the Central District
22   habeas petition form for this purpose. The amended petition should reflect the
23   same case number, be clearly labeled “First Amended Petition,” and be filled
24   out completely, including naming the appropriate respondent. In ¶ 8 of the
25   First Amended Petition, Petitioner should specify separately and concisely
26   each federal constitutional claim that he seeks to raise and answer all of the
27   questions pertaining to each such claim. If Petitioner contends that he
28   exhausted his state remedies, he should list such filings in ¶¶ 4-6 of the habeas

                                             6
     Case 5:21-cv-00246-CJC-JDE Document 4 Filed 02/24/21 Page 7 of 7 Page ID #:30




 1   petition form. Petitioner should specify all of the grounds raised in such filings,
 2   along with the case number, the date of decision, and the result.
 3         Further, if Petitioner still desires to pursue this action in this Court, he
 4   shall either pay the $5 filing fee or prepare, execute, and file a compliant IFP
 5   Application using the form supplied by the Clerk, including the required
 6   certification from staff at the facility where he is incarcerated.
 7         Petitioner is cautioned that a failure to respond timely in compliance
 8   with this Order may result in this action being dismissed for the foregoing
 9   reasons, for failure to prosecute, and for failure to comply with a Court order.
10   See Fed. R. Civ. P. 41(b).
11
12   Dated: February 24, 2021
13
14                                                 ______________________________
                                                   JOHN D. EARLY
15                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
